Citation Nr: 1220142	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-27 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from August 1955 to August 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri, which denied the claim.  The RO in New York, New York, currently has jurisdiction of the claim.  

The Veteran presented testimony before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim was previously remanded by the Board in November 2011 for additional development.  For the reasons to be discussed below, the actions directed by the Board were not substantially complied with.  As such, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claim was remanded in November 2011 in pertinent part to schedule the Veteran for a VA examination.  The examiner was specifically instructed to provide an opinion regarding whether service connection was warranted on either a direct or secondary basis.  Review of the December 2011 knee and lower leg conditions disability benefits questionnaire (DBQ) reveals that no opinion was rendered regarding whether service connection was warranted on a direct basis.  In addition, the opinion regarding whether service connection was warranted on a secondary basis failed to consider whether the Veteran's service-connected left knee had aggravated his right knee.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  These deficiencies must be rectified on remand.  In addition to scheduling the Veteran for a new VA examination, recent VA treatment records from the Bronx VAMC should be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's treatment records from the Bronx VAMC, dated since October 2011.  

2.  When the foregoing development has been completed, schedule the Veteran for an appropriate VA examination.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  All indicated tests and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran. 

The examiner should identify all disorders of the right knee. 

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current right knee disorder had its onset during active service or is related to any in-service event, disease, or injury.  The examiner is notified that an in-service injury has been conceded. 

(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected left knee disabilities caused any currently diagnosed right knee disorder? 

(c) If the answers to (a) and (b) are no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected left knee disabilities aggravated (i.e., caused an increase in severity of) any currently diagnosed right knee disorder?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right knee disability (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached. 

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



